Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                              CASE NO.:
 HOWARD COHAN,

        Plaintiff,

 vs.                                                           INJUNCTIVE RELIEF SOUGHT


 KELLY’S LANDING, INC.,
 a Florida Corporation,
 d/b/a KELLY’S LANDING,

       Defendant(s).
 ____________________________________/

                                           COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

 hereby files this Complaint and sues KELLY’S LANDING, INC., a Florida Corporation, d/b/a

 KELLY’S LANDING (“Defendant”), for declaratory and injunctive relief, attorneys’ fees,

 expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C.

 § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

 of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the case of

 HOWARD COHAN v. KELLY’S LANDING, INC., a Florida Corporation,, d/b/a KELLY’S

 LANDING, Case No: 0:18-cv-60572-DPG (S.D. Fla.) (dismissed by order upon settlement) which

 arose out of Plaintiff’s claim of discrimination caused by certain barriers encountered by Plaintiff

 on Defendant’s property that prevented Plaintiff from the full and equal enjoyment of a place of

 public accommodation in violation of Title III of the Americans with Disabilities Act.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 16




         2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

 §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

 Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

 2010 ADA Standards.

         3.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

 1391(B) and Internal Operating Procedures for the United States District Court for the Southern

 District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

 Florida.

                                                 PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

 residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendant is the lessee, operator, owner, and lessor

 of the Real Property, which is subject to this suit, and is located at 1305 SE 17th St., Fort

 Lauderdale, Fl. 33316 (“Premises”), and is the owner of the improvements where Premises is

 located.

         6.      Defendant is authorized to conduct, and is in fact conducting, business within the

 State of Florida.

         7.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 16




 sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

 Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

        8.      On October 29, 2017, Plaintiff visited Defendant’s Premises. At the time of

 Plaintiff’s visit to the Premises on October 29, 2017, Plaintiff required the use of fully accessible

 restrooms; fully accessible paths of travel throughout the facility; and fully accessible service and

 eating areas. Plaintiff personally visited the Premises but was denied full and equal access and full

 and equal enjoyment of the facilities, services, goods, and amenities within the Premises, even

 though he was a “bona fide patron”.

        9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

 and as such is governed by the ADA.

        10.     On or about March 6, 2018, Plaintiff filed a lawsuit against Defendant seeking to

 force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

 COHAN v. KELLY’S LANDING, INC., a Florida Corporation, d/b/a KELLY’S LANDING, Case

 No: 0:18-cv-60572-DPG(S.D. Fla.)

        11.     On or about September 6, 2018, Plaintiff’s suit was dismissed upon stipulation and

 notice to the U.S. District Court that the parties had settled.

        12.     In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

 Agreement and Release (Exhibit A) on or about August 22, 2018.

        13.     The Settlement Agreement and Release required Defendant to complete all

 modifications to the Premises as set forth in paragraph 1 of the Settlement Agreement and Release

 within eight (8) months of the signing of the Agreement, or on or about April 22, 2019.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 16




         14.     Defendant has failed to complete the required modification(s) to the Premises as

 required by the ADA and the Settlement Agreement and Release and Defendant has failed to give

 notice of any reasons or documentation for non-compliance.

         15.     Plaintiff again personally visited Defendant’s Premises on March 3, 2020, (and

 prior to instituting this action).

         16.     Plaintiff specifically encountered the following barriers which were not modified

 in accordance with the Settlement Agreement and Release:

         Outdoor Seating:

         a.      Failing to provide seating for a person(s) with a disability that has the correct clear
 floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

         b.    Failing to provide a sufficient amount of seating when dining surfaces are provided
 for the consumption of food or drink for a person(s) with a disability in violation of 2010 ADAAG
 §§226, 226.1, 902, 305 and 306.

         Seating Area Adjacent to Bar:

        c.      Providing counter heights exceeding 36 inches making it impossible to service a
 person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2, 305 and 306.

         d.      Failing to provide the correct height for accessible seating or work surface use for
 person(s) with a disability at a bar or adjacent table in the bar area, a baby changing table,
 recreational area, or a table area adjacent to a pool for food or beverage service, or at a computer
 work surface such as in a business center, in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3,
 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

         e.      Failing to provide seating for a person(s) with a disability that has the correct clear
 floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

         Restaurant Seating

         f.      Failing to provide seating for a person(s) with a disability that has the correct clear
 floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

         g.    Failing to provide a sufficient amount of seating when dining surfaces are provided
 for the consumption of food or drink for a person(s) with a disability in violation of 2010 ADAAG
 §§226, 226.1, 902, 305 and 306.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 16




        Men’s Restroom (General)

        h.      Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404, 404.1,
 404.2, 404.2.9 and 309.4.

         i.     Failing to provide a soap dispenser, hand sanitizer or its operable part at the correct
 height above the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

        j.      Failing to provide proper knee clearance for a person with a disability under a
 counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and 606.2.

         k.    Failing to provide proper toe clearance for a person with a disability under a counter
 or sink element in violation of 2010 ADAAG §§306, 306.1, 306.2, 306.2.1, 606 and 606.2.

         l.     Providing grab bars of improper horizontal length or spacing as required along the
 rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

         m.      Failing to provide grab bars at 33 inches minimum and 36 inches maximum above
 the finished floor measured to the top of the gripping surface in violation of 2010 ADAAG §§609,
 609.4 and 609.7.

         n.      Failing to provide a coat hook within the proper reach ranges for a person with a
 disability in violation of 2010 ADAAG §§603, 603.4 and 308.

         o.      Failing to provide the water closet in the proper position relative to the side wall or
 partition in violation of 2010 ADAAG §§604 and 604.2.

         p.      Failure to provide the water closet seat at the correct height above the finished floor
 in violation of 2010 ADAAG §§ 604 and 604.4.

        17.     Additionally, Plaintiff encountered the following new barriers during his March 3,

 2020 visit:

        Men’s Restroom

         a.      Failing to provide operable parts that are functional or are in the proper reach ranges
 as required for a person with a disability in violation of 2010 ADAAG §§309, 309.1, 309.2, 309.3,
 309.4 and 308.

         b.      Failing to provide lavatory faucets which do not require tight grasping, pinching,
 or twisting of the wrist in violation of 2010 ADAAG §§309, 309.4, 606, 606.4.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 6 of 16




        c.       Providing an element or object that protrudes greater than 4” into a pathway or
 space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§204, 307, 307.1,
 307.2.
         d.      Failing to provide a hand sanitizer or its operable part at the correct height above
 the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.
        18.     Plaintiff required the use of fully accessible restrooms; fully accessible paths of

 travel throughout the facility; and fully accessible service and eating areas. Plaintiff was denied

 full and equal access and full and equal enjoyment of the facilities, services, goods, and amenities

 within the Premises, even though he was a “bona fide patron”.

        19.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

 Premises and avail himself of the services offered when Defendant modifies the Premises or

 modifies the policies and practices to accommodate individuals who have physical disabilities.

        20.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

 aware that it would be a futile gesture to return to the Premises as long as those violations exist,

 and Plaintiff is not willing to suffer additional discrimination.

        21.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

 result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

 of the ADA.

        22.     Plaintiff would like to be able to be a patron of the Premises in the future and be

 able to enjoy the goods and services that are available to the able-bodied public but is currently

 precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

 Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

 at the Premises to eliminate the discrimination against persons with physical disabilities.

        23.     Completely independent of the personal desire to have access to this place of public

 accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 7 of 16




 discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied

 community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

 individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

 and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

 forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        24.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.

                                   COUNT I
               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        25.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

 above as if fully stated herein.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 8 of 16




        26.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

 enactment of the statute to implement its requirements. The effective date of Title III of the ADA

 was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

 gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

        27.      Congress found, among other things, that:

              a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                 this number shall increase as the population continues to grow older;

              b. historically, society has tended to isolate and segregate individuals with disabilities

                 and, despite some improvements, such forms of discrimination against disabled

                 individuals continue to be a pervasive social problem, requiring serious attention;

              c. discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public services

                 and public facilities;

              d. individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discriminatory effects of architectural,

                 transportation, and communication barriers, failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,

                 segregation, and regulation to lesser services, programs, benefits, or other

                 opportunities; and,

              e. the continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and to
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 9 of 16




                  pursue those opportunities for which our country is justifiably famous and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

 42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         28.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

 U.S.C. § 12101(b)(1)(2) and (4).

         29.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

 Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

 provides services to the general public and must be in compliance therewith.

         30.      Defendant has discriminated and continues to discriminate against Plaintiff and

 others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

 services, facilities, privileges, advantages and/or accommodations located at the Premises, as

 prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

 architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

         31.      Plaintiff has visited Premises and has been denied full and safe equal access to the

 facilities and therefore suffered an injury in fact.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 10 of 16




          32.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full, and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          33.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

          34.     Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Outdoor Seating:

          a.      Failing to provide seating for a person(s) with a disability that has the correct clear
  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

          b.    Failing to provide a sufficient amount of seating when dining surfaces are provided
  for the consumption of food or drink for a person(s) with a disability in violation of 2010 ADAAG
  §§226, 226.1, 902, 305 and 306.

          Seating Area Adjacent to Bar:

         c.      Providing counter heights exceeding 36 inches making it impossible to service a
  person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2, 305 and 306.

          d.      Failing to provide the correct height for accessible seating or work surface use for
  person(s) with a disability at a bar or adjacent table in the bar area, a baby changing table,
  recreational area, or a table area adjacent to a pool for food or beverage service, or at a computer
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 11 of 16




  work surface such as in a business center, in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3,
  305, 306 and/or §4.32.4 of the 1991 ADA Standards.

          e.      Failing to provide seating for a person(s) with a disability that has the correct clear
  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

         Restaurant Seating

          f.      Failing to provide seating for a person(s) with a disability that has the correct clear
  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

          g.    Failing to provide a sufficient amount of seating when dining surfaces are provided
  for the consumption of food or drink for a person(s) with a disability in violation of 2010 ADAAG
  §§226, 226.1, 902, 305 and 306.

         Men’s Restroom (General)

         h.      Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404, 404.1,
  404.2, 404.2.9 and 309.4.

          i.     Failing to provide a soap dispenser, hand sanitizer or its operable part at the correct
  height above the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

         j.      Failing to provide proper knee clearance for a person with a disability under a
  counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and 606.2.

          k.    Failing to provide proper toe clearance for a person with a disability under a counter
  or sink element in violation of 2010 ADAAG §§306, 306.1, 306.2, 306.2.1, 606 and 606.2.

          l.     Providing grab bars of improper horizontal length or spacing as required along the
  rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

          m.      Failing to provide grab bars at 33 inches minimum and 36 inches maximum above
  the finished floor measured to the top of the gripping surface in violation of 2010 ADAAG §§609,
  609.4 and 609.7.

          n.      Failing to provide a coat hook within the proper reach ranges for a person with a
  disability in violation of 2010 ADAAG §§603, 603.4 and 308.

          o.      Failing to provide the water closet in the proper position relative to the side wall or
  partition in violation of 2010 ADAAG §§604 and 604.2.

          p.      Failure to provide the water closet seat at the correct height above the finished floor
  in violation of 2010 ADAAG §§ 604 and 604.4.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 12 of 16




          q.      Failing to provide operable parts that are functional or are in the proper reach ranges
  as required for a person with a disability in violation of 2010 ADAAG §§309, 309.1, 309.2, 309.3,
  309.4 and 308.

          r.      Failing to provide lavatory faucets which do not require tight grasping, pinching,
  or twisting of the wrist in violation of 2010 ADAAG §§309, 309.4, 606, 606.4.
         s.       Providing an element or object that protrudes greater than 4” into a pathway or
  space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§204, 307, 307.1,
  307.2.
          t.      Failing to provide a hand sanitizer or its operable part at the correct height above
  the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.
          35.    To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 34 herein.

          36.    Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          37.    To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

          38.    As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and was occupied

  prior to January 26, 1992, the owner, lessor, lessee, or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

          39.    To the extent the Premises, or portions thereof, was constructed for occupancy after

  January 26, 1993 the owner, lessor, lessee, or operator of the Premises was under an obligation to

  design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 13 of 16




         40.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         41.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         42.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

  ADAAG standards.

         43.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by
                  Defendant is in violation of the ADA;
               2. That this Court enter an Order requiring Defendant to alter its facilities to make
                  them accessible to and usable by individuals with disabilities to the full extent
                  required by Title III of the ADA;
               3. That this Court enter an Order directing the Defendant to evaluate and neutralize
                  its policies, practices, and procedures toward persons with disabilities, for such
                  reasonable time so as to allow the Defendant to undertake and complete corrective
                  procedures to Premises;
               4. That this Court award reasonable attorney’s fees, all costs (including, but not
                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
                  and,
               5. That this Court award such other and further relief as it may deem necessary, just,
                  and proper.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 14 of 16




                                          COUNT II
                                     BREACH OF CONTRACT

         39.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         40.     On or about August 22, 2018, Plaintiff and Defendant entered into a Settlement

  Agreement and Release. (Exhibit A). Through this Settlement Agreement, Defendant agreed to

  make modifications to Defendant’s Premises as outlined in the agreement. The Settlement

  Agreement and Release required Defendant to complete all modifications to the Premises within

  eight (8) months of the signing of the Agreement or on or about April 22, 2019.

         41.     Plaintiff has performed all conditions precedent to be performed by him under the

  Settlement Agreement.

         42.     Since entering into the Settlement Agreement on August 22, 2018, Defendant has

  failed to complete the modifications promised in the Settlement Agreement. Specifically,

  Defendant has failed to address the following violations:

         Outdoor Seating:

          a.      Failing to provide seating for a person(s) with a disability that has the correct clear
  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

          b.    Failing to provide a sufficient amount of seating when dining surfaces are provided
  for the consumption of food or drink for a person(s) with a disability in violation of 2010 ADAAG
  §§226, 226.1, 902, 305 and 306.

         Seating Area Adjacent to Bar:

         c.      Providing counter heights exceeding 36 inches making it impossible to service a
  person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2, 305 and 306.

          d.      Failing to provide the correct height for accessible seating or work surface use for
  person(s) with a disability at a bar or adjacent table in the bar area, a baby changing table,
  recreational area, or a table area adjacent to a pool for food or beverage service, or at a computer
  work surface such as in a business center, in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3,
  305, 306 and/or §4.32.4 of the 1991 ADA Standards.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 15 of 16




          e.      Failing to provide seating for a person(s) with a disability that has the correct clear
  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

         Restaurant Seating

          f.      Failing to provide seating for a person(s) with a disability that has the correct clear
  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

          g.    Failing to provide a sufficient amount of seating when dining surfaces are provided
  for the consumption of food or drink for a person(s) with a disability in violation of 2010 ADAAG
  §§226, 226.1, 902, 305 and 306.

         Men’s Restroom (General)

         h.      Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404, 404.1,
  404.2, 404.2.9 and 309.4.

          i.     Failing to provide a soap dispenser, hand sanitizer or its operable part at the correct
  height above the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

         j.      Failing to provide proper knee clearance for a person with a disability under a
  counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and 606.2.

          k.    Failing to provide proper toe clearance for a person with a disability under a counter
  or sink element in violation of 2010 ADAAG §§306, 306.1, 306.2, 306.2.1, 606 and 606.2.

          l.     Providing grab bars of improper horizontal length or spacing as required along the
  rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

          m.      Failing to provide grab bars at 33 inches minimum and 36 inches maximum above
  the finished floor measured to the top of the gripping surface in violation of 2010 ADAAG §§609,
  609.4 and 609.7.

          n.      Failing to provide a coat hook within the proper reach ranges for a person with a
  disability in violation of 2010 ADAAG §§603, 603.4 and 308.

          o.      Failing to provide the water closet in the proper position relative to the side wall or
  partition in violation of 2010 ADAAG §§604 and 604.2.

          p.      Failure to provide the water closet seat at the correct height above the finished floor
  in violation of 2010 ADAAG §§ 604 and 604.4.
Case 0:21-cv-60100-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 16 of 16




          43.      Plaintiff has been damaged by the Defendant’s breach of the Settlement Agreement.

  Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

  for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. That this Court declares that Defendant has failed to comply with the Settlement
                   Agreement and Release;
                2. That this Court enter an Order requiring Defendant to alter its facilities to make
                   them accessible to and usable by individuals with disabilities to the full extent
                   required by Title III of the ADA;
                3. That this Court award reasonable attorney’s fees, all costs (including, but not
                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff
                   and as provided in the Settlement Agreement and Release; and,
                4. That this Court award such other and further relief as it may deem necessary, just,
                   and proper.

          Dated January 15, 2021.

                                           Sconzo Law Office, P.A.
                                           3825 PGA Boulevard, Suite 207
                                           Palm Beach Gardens, FL 33410
                                           Telephone: (561) 729-0940
                                           Facsimile: (561) 491-9459

                                           By: /s/ Gregory S. Sconzo
                                           GREGORY S. SCONZO, ESQUIRE
                                           Florida Bar No.: 0105553
                                           Primary Email: greg@sconzolawoffice.com
                                           Secondary Email: alexa@sconzolawoffice.com
